íVJartin, J.
delivered the opinion of the court The plaintiff states he purchased a slave at the auction of the property of the insolvent, for the price of which he gave two notes, which lie has since paid. He therefore prayed that the defendants might be decreed to cancel the mortgage, which he gave for the security of the price,
Wiltz, one of the syndics answered separately, averring his readiness to cancel the mortgage.
Moreau for the plaintiff, Seghers for the defendants.
The answer of Ferrier k Staels urges the nullity of the alleged sale, it being made by Wiltz and J. Dreux, while the latter ivas not duly appointed syndic.
The plaintiff had judgment and the defendants appealed.
The sale to the plaintiff was made in the same manner as that of the syndics to Saulet, which was examined in the ease of Saulet vs. Dreux's syndics, lately determined, vol 3, 615, and the sale to the plaintiff transferred to him, the insolvent’s right in the slave; he has paid the price, it is accordingly just the mortgage he has given should be cancelled.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.